Exhibit 10.4

Consent and Agreement to Become a Party to Restated Tax Matters Agreement

The parties to that certain Restated Tax Matters Agreement, dated February 1,
2006, among General Electric Company, General Electric Capital Corporation, GE
Financial Assurance Holdings, Inc., GEI, Inc., and Genworth Holdings, Inc.,
prior to the date hereof known as Genworth Financial, Inc. (“Old Genworth”), as
interpreted in accordance with the letter agreement among the above referenced
parties dated December 11, 2012 (the “Tax Matters Agreement”), hereby consent
and agree to Genworth Financial, Inc., prior to the date hereof known as Sub
XLVI, Inc. (“New Genworth”), becoming a party to the Tax Matters Agreement and
New Genworth hereby agrees to become a party to the Tax Matters Agreement and to
assume, jointly and severally with Old Genworth, all of the rights, obligations,
duties, and responsibilities of Old Genworth thereunder, all effective as of the
date hereof or, if earlier, the date upon which New Genworth becomes the
corporate parent of the group of companies of which Genworth Holdings, Inc.,
formerly was the corporate parent. This Consent and Agreement is entered into in
accordance with Section 18 of the Tax Matters Agreement.

 

Executed this 1st day of April, 2013 GENWORTH FINANCIAL, INC. By:  

/s/    Gail F. Laskowitz

Name:   Gail F. Laskowitz Title:   Vice President GENWORTH HOLDINGS, INC. By:  

/s/    Gail F. Laskowitz

Name:   Gail F. Laskowitz Title:   Vice President GENERAL ELECTRIC COMPANY By:  

/s/ Richard D’Avino

Name:   Richard D’Avino Title:   Vice President GENERAL ELECTRIC CAPITAL
CORPORATION By:  

/s/ Michael D. Barnett

Name:   Michael D. Barnett Title:  

V.P.



--------------------------------------------------------------------------------

Consent and Agreement to Become a Party to Restated Tax Matters Agreement

 

GE FINANCIAL ASSURANCE HOLDINGS,
INC.

By:

 

/s/ Sarah Q. Baker

Name:

 

Sarah Q. Baker

Title:

 

Treasurer

GEI, INC. By:  

/s/ Richard D’Avino

Name:

 

Richard D’Avino

Title:

 

Vice President